Title: To Thomas Jefferson from Joseph Carrington Cabell, 29 January 1824
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond.
29th Jan: 1824.
I have now the gratification to enclose you by our friend Mr Garrett a copy of the University act of the present session. It passed the Senate unanimously. Attempts were made to amend it: but we were determined to pass the bill as it came to us; because our friends in the other House warned us of the imminent danger of its return. I was ill in bed when the proviso to which you so much object was added to the bill. It was deemed perfectly harmless by our friends, and useful as furnishing an excuse to some who wanted an excuse to join us. We are all concerned to find you so much opposed to it, and still hope you will be reconciled . After it was proposed it would have been difficult to resist it: & when engrafted on the bill, an attempt to strike it from the hill would have endangered our success. We had always plumed ourselves on our democratic character. We had fought the college party with that clause in our charter which says “the University shall be at all times and in all things subject to the controul of the General Assembly.” We were seizing on all occasions to engraft a similar provision on new charters. If on this, we had shewn a distrust incompatible with former professions, our good faith would have been impeached, and we should have alienated our most powerful friend, the General Assembly of the state. The annuity cannot be withdrawn but by a concurrent vote of the two Houses. and I  think the time will never come when such a vote will be obtained. Such is the opinion of all the four visitors in town. We shall want further aids in future, & it would be unfortunate to lose any portion of the favor we now possess. Col: Randolph concurs in these views. So does Mr Gordon.—I suggested in my last the idea of trying to obtain $50,000, in ten annual installments for the Library & apparatus. Perhaps $40,000, would be more apt to succeed: & I wish to know your views as to the adequacy & expediency of either provision. I incline to think nothing of the kind can succeed this session. But I  have a scheme in contemplation, of which I will say more in future. I find our state Engineer Mr Crozet enjoys a high reputation as a mathematician, & many here think he would be a great acquisition to the University. I am not yet acquainted with him.—Genl Cocke & myself have long been thinking of Chancellor Carr as the Law Professor: and we would be happy if there could be no committment on that question. Mr Carr’s happy temper, & manners, & dignified character, to say nothing of his talents & acquirements, induced us to think of him, as the head of the institution.I am, dear Sir, faithfully yoursJoseph C. Cabell